OFFICE   OF THE A‘ITORNEY GENERAL     OF TEXAS
                           AUSTIN




Hon. Julian xontgom~ry
State RI&may Engineer
Austin, Tax68




                                        oan Aaooolatlon
                                          eed of repro-
                                          nietratioa and
                                          he States and
                                          The Aasooiatlon
                                    Road; Admin5stration




     IParking preeorlbed   ior
                            6uOh roadr. All or the l-e-
     latlona of thlr Department with the Pub110 Roads
     Admlnlstratlonam vitally arreotsd by the polioisr
     formulated by the A!3aOOiationand rhould thie De-
     partment be deprived ot Its mtmberahip In auoh
Hon. Julian 2ontgomery, Eage 2



    k33oolatIon, it would hare no roloe In the prepr-
    atlon, approval.,dlsap:roval, adoption or non-
    adoptlon of ruoh poliolee and pro.ordures    submitted
    to the Fubllc Road8 AdministratIon for adoption
    as requirements and standards to be imposed upon
    all State Highway Departmenta. Ror would this De-
    partment hare a roloe in determining rtloh highway6
    of thlr Stat4 should be lnoludcd ln the Onlted States
    road8 sy8tem, or in the aarking or method a? nark-
    ing of auoh roada. It In our opinion      that the80
    things arc neossaary and vital to the proper con-
    rtruotlon and malntenanos or a oorrolated syetem
    OS state hlghwayr and, es cuoh, make the annual
    membership fees eligible for payment out of the
    3tate ~lghway Pund.w
             Our examination of the material oubmltted to ua
indicates that ths paragraph above quotod ooncisaly stats8
the purpose3    and operation 0r the Amerloan Assoofatlon 0r
state Blghway orrio1als. The deslrablllty of maintaining
membership in this association is obvious. In this oonneo-
tlon, we quote the tollowlng exoerpt tron that portion of
the apysoprlationbill for 1940 whloh applies to the High-
way Department:
          *Provided further, that all funds or balanose
     of funds on hand Septe&er 1, 1939, and all fund6
     ocalng into the State Highway Fund, and derlred
     rrom registration fees or from other aouroe8, arter
     deduotlng the total of the rpeulflo appropriation8hsrein
     aado, are hereby appropriated to the state Rlghway De-
     putment for the establishment OS a ayatem of Stat?
     hlghwap and the oonetruotlonand maintenance there-
     of, aa contemplatedand ret forth in aald chapter 1,
     Tltl6 ll6, and chapter 188, m6ralLava    o? the
     Re@.ar Seaaion OS the 39th Leglrl~ture, and amend-
     nents theseto...”
          Artlo 6673 of Chapter 1, Title 116, Vernon*s
Annotated Clvll Statutes of Texas, provibes that the Eigh-
way Commission 1s .tohave control and 13 to maintain State
Elghways in Texas.
          Artlole 6074 provides that the Legislature shall
make appropriation8for~the maintenanqe and rut@ng expenses
or the D6pahE6nt,  shall fix the oompenratlonand number
of employees, and the oompeneatlon of the Commlsslon, and
states that *all money’hercln authorized to b6 appropriated
                                                                      469

Hon. Julian Aiontgonery,Page 3



for the operation of the Department and the purchase of equlp-
meat shall be paid fros the State Ri&hway Lund, and the re-
malnder of said fund shall be expended by the Comzls3lon for
the furtherance of public road construction and the establish-
ment of a system OS State highways as herein PTOVlded~"

          Artiole 6074q-4 reads as follows:
            *All f'urtherlmprorcnont of said State Ilfgh-
     way System shall be made under the eroluuaiveand
     dlreot oontrol of the State !TlghwayDepartment and
     with appoprlations made by the Legislature out
     OS the State TlghrrayFund. Surveys, plan3 and
     speclfioations    and estinates for all further con-
     struction    and Improvensnt of said System shall be
     made, prepared and paid for by the stata Highway
     Department. :?ofurther lmprorcmcntof said System
     shall be made with the aid of or with any moneys
     furnished by the oousltiosexcept the acquisition
     of rights    of way rhloh may be furnished by the ooun-
     ties, thel.?subdIvision or defined road districts.
     Rut this shall in no wise aftect the aarrying out
     of any binding    oontracts now existing between the
     State El&way Department aad the Codssionera
     court OS any county, fw suoh county, or for kny
     detlned road dlstrlot. fn the developaaent    of-the
     system ot State Highways and the ma&te~aance there-
     or, the state HlghivayCom~&s1on shall, from funds
     arallable to the Stats Highway Depart!zcnt,provide8
                 ..
           ?(a)   Bar tde 'etfloient   malntenaaoe   of all   hlgh-
     ways oomprisiag’the     -State 3ystem.
           m(b) for the~construotlon.ln.oooDeratlonwith
     the Federal Government to the extent of Federal
     Aid to the St&e. of hiahways of dtUab1.Stype ot
     the Rreatest mblla necerrslt~.
          m(o) Tar the oon~truotionof highways, per-
     fecting and sxtending a oorrelated spstem of
     State~Eighways, independentlyfroa State Funds.*
          In Oplnlon no. O-1318, to the J?onorableRoy Loventhal,
Chairman of the Llvostock 3enltary Conmission of Texas, this
department held that the Livestock 3anltary Co&sslon could
not pay memborshlp dues in the United~StatesLivestock   sanl-
tarp Aesooiatlon from the funds allotted this Com4l3sl~n by
the Legi31aturer since the TLe@slature had made no authorlsa-
tion for any suah expenditure. 'Xedo not feel, however, that
                                                                47c

Hon. Julian Ilontgomery,
                       Fags 4



the same sltaatlon Is presented by your opinion request. It
Is evident Srom the above-quoted language of the departmental
ap~opriatlon bill that the State Highra~rDepartzzent has at
its ooamand all funds ooming Into the State Highway Fund
after the deduotson of speoific approprIatIonsfor use In
oonstruction and maintenance of State highways, as provided
by Chapter 1, TItlc ll6, Vernon.8 Annotated Civil Statute3
0s Texas. The Artlolcs quoted from this Chapter and Title
atate oonolsely and olearly the intention of the Legislature
to place under the oontrol of the Highway Department the
oontrol, maintenanceand turthcrenoc of the syaten of State
highways In Texas.
           ArtIole 6674q-4, 3upra, unequlrooallystate3 that
the State Highway Codselon shall provide for the aonetruc-
tion of highways of durable type In cooperationwith the
Federal Government to the extant of Federal Aid to the State.
hthcr,    Sootlon 11 r Art1 1 ES7     V     1 An t t d Fenal
Code of Texas, autho%tcs ~ee~lgh%y ~~%&!ntn~aao~acsIry,
designate  and mark Intrastate aad lntorstate highways, and
to pxovIde a systaclfor marking end placing algns upon suoh
highways, uhloh oorrolates with the signing and marking of
highways ln other States.
          Bearing In mind,that the funds for the operations
above discussed are made available to the State Highway Depart-
ment by the departaentalapproprIatIon bill In the provision
rhloh we have quoted and.p~crlously referred to, It necessar-
ily follows that the ?iIghway~.DcpartmentIs authorized to
make aa expenditure.whtoh-$8~In furtheranoe of the purpoecs
and alas reflected by.the statutes contained In Chapter 1 of
Title lU,  Vernon*8 Annotated Civil Statutes.
           It is the opinion of'thls deparfmcnt that mcmber-
shlp In the Amcrlcan Aesooiation  of State Highway OffloIals
is In oomplianaewith the spirit and letter of these statut,cs.
The quoted portion of your letter at January SBth states a
complete and logical basis for oon3IderIngmembership of the
Texas SIghway Department In this Aa3ooIatIonhighly desIrablei
it not neocssary. The objcotand aim3 of the association are
in complete aocord with the IntentIon cxpreasedby the LegIs-
lature.
          We thereforeadrlac you that It 1s the opinion ot
this department that the Texas Elghway Departmentma7 maintain
Its membership in the American Asaooiatlon of state Rlghway
OrrIoIals, and that mcmbcrahIp fees arc proper17 payable
                                                              473


Hon. Julian Koontgomery,
                       Fag:e5



from the State IiighwayFund appropriated by the Lsglelaturs
in the De~rtmental Appropriation Bill.

                                   Yours very   truly




RC:pbp